On the court’s own motion, the decision handed down June 2, 1952 {ante, p. 381), and the opinion are amended so as to provide that in computing the surcharge for the loss of income resulting from the trustees’ unauthorized acts, for the period beginning January 1, 1936, they should also be credited with the income received from the net proceeds realized upon the liquidation of the Coster bond and mortgage and the thirty-four acres of land in Bedford, and should not he liable for a 5% return thereon. The amount of the surcharge for loss of income, computed under the principles stated in the decision, as here amended, shall be substituted in the order to be entered herein for the sum of $10,136.81 [as formerly] set forth in the opinion. Present — Nolan, P. J., Adel, Wenzel and MacCrate, JJ.; Schmidt, J., taking no part. [Also printed ante, p. 393. — Rep.]